DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
In response to communications filed on 5 October 2021, claim(s) 1 and 2 is/are amended per Applicant’s request. Claim(s) 4 and 5 is/are cancelled. Therefore, claims 1-3 and 6-9 are presently pending in the application, of which, claim(s) 1 is/are presented in independent form.

No IDS has been received since the mailing of the last Office action. 

The previously raised objection(s) to the claims is/are withdrawn in view of the amendments to the claims.

The previously raised 112 rejections of the claims are withdrawn in view of the amendments to the claims.

Response to Arguments
Applicant’s arguments, see page 6 et seq., filed 5 October 2021, with respect to the rejections under 35 USC 112 have been fully considered and are persuasive.  The rejections of all pending claims have been withdrawn. 

Allowable Subject Matter
Claims 1-3 and 6-9 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TYLER J TORGRIMSON/Primary Examiner, Art Unit 2165